Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability is in response to the RCE filed on 11/8/2021 and Amendments authorized by Applicant’s representative on 1/26/2022.  Claims 6-8 and 16-18 have been canceled. Claims 22 and 23 have been added as New.  Claims 1-4, 10-14, 20, 22 and 23 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.
 
  
Response to Arguments
	A)  Applicants filing of a Terminal Disclaimer on 2/7/2022 has been approved.  As a result the Double Patenting rejections have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Morey Wildes on 1/26/2022.
The application has been amended as follows: 



 1. (Currently Amended) A system comprising: 
an in-vehicle communication network included in a vehicle and electrically connected to a physical interface port for connecting an external device to the in-vehicle communication network, wherein the external device is adapted to physically connect to the physical interface port and to exchange data with the in-vehicle communication network, via the physical interface port, and
a security unit including a memory and a controller  physically installed between the physical interlace and the in-vehicle communication network and adapted, based on a security code received from the external device, to: 

 prevent the external device from communicating with at least one of: the selected set of components and the selected set of segments; and
record information related to a communication with the external device;
wherein the security code is generated based on an interaction of a user with a server, and wherein the security unit is adapted to validate the security code 
and wherein the server is adapted to: receive the recorded information, and perform at least one of: 
generate a history log of maintenance service of the vehicle, identify unauthorized access to the in-vehicle network, identify malicious activity on the in-vehicle network, and generate insights based on the recorded data;
wherein the security unit is adapted to: share a secret with a generator of the security code; and validate the security code based on the shared secret and based on a unique attribute of the vehicle. 

8. (Canceled) 


11). (Currently Amended) A method comprising:
receiving, by a security unit including a memory and a controller, from an external device, a code including digital information, wherein the security unit is physically 
selecting, by the security unit and based the digital information, at least one of: a set of components connected to the in-vehicle communication network, and a set of segments of the in- vehicle communication network;
 preventing the external device from communicating with at least one of: the selected set of components and the selected set of segments; and
recording information related to a communication with the external device; 
wherein the code is generated based on an interaction of a user with a server, 
wherein the security unit is adapted to validate the code,

and wherein the server is adapted to: receive the recorded information, and perform at least one of: 
generate a history log of maintenance service of the vehicle, identify unauthorized access to the in-vehicle network, identify malicious activity on the in-vehicle network, and generate insights based on the recorded data;
sharing a secret between a generator of the cade and the security unit; and validating the cods, by the security unit, based on the shared secret and based on a unique attribute of the vehicle.


18. (Canceled) 

Allowable Subject Matter
Claims 1-4, 10-14, 20, 22 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments/amendments filed on 11/8/2021 and Amendments authorized by Applicant’s representative on 1/26/2022 make the record is clear regarding reasons for allowance. See MPEP 1302.14(1).  According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."
A Final search was conducted on 1/26/2022, and the closest prior art fails to disclose, teach or even suggest “select at least one of: a set of components connected to the in-vehicle communication network, and a set of segments of the in-vehicle communication network; prevent the external device from communicating with at least one of: the selected set of components and the selected set of segments; and record information related to a communication with the external device; wherein the security code is generated based on an interaction of a user with a server, and wherein the security unit is adapted to validate the security code and wherein the server is adapted to: receive the recorded information, and perform at least one of: generate a history log .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661. The examiner can normally be reached Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODERICK . TOLENTINO
Examiner
Art Unit 2439